Citation Nr: 0428782	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  02-11 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbosacral spine 
disability.

3.  Entitlement to an initial compensable evaluation for loss 
of bony substance, maxillary anterior ridge, and palatal 
bone.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied service connection for a 
cervical and lumbosacral spine disabilities and dental 
trauma.

In a December 2002 rating decision, the RO granted service 
connection for loss of bony substance, maxillary anterior 
ridge, and palatal bone, and assigned a noncompensable rating 
effective August 24, 1999.  The veteran appealed for a higher 
initial rating.  Inasmuch as the appeal is from an original 
award, the Board has framed that issue as shown on the title 
page of this decision.  See Fenderson v West, 12 Vet. App. 
119 (1999) (appeals from original awards are not construed as 
claims for increased ratings).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



REMAND

In June 2001, the veteran was afforded a VA examination with 
regard to his back and neck disability claims.  The examiner 
concluded that the veteran had current neck and back 
disabilities, but that these were unrelated to service.  He 
based this opinion in part on the fact that there had been no 
report of treatment for a back or neck disability until 1999.  
Subsequent to this opinion, VA received records showing 
treatment for back and neck symptomatology in the 1980's.  
The veteran also submitted another medical opinion that 
supported his claim for service connection for a cervical 
spine disability.  It appears that this examiner relied on a 
history supplied by the veteran.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  An examination is needed in this case to obtain 
an opinion with regard to the lumbosacral and cervical spine 
disabilities that is the product of a review of the record.

In his January 2003 notice of disagreement, the veteran 
stated that his service-connected dental trauma had worsened.  
His most recent VA dental examination was in November 2002.  
The Board thus finds that a current dental examination is 
necessary to obtain a more accurate assessment as to the 
nature and severity of the veteran's service-connected loss 
of bony substance, maxillary anterior ridge, and palatal 
bone.  38 U.S.C.A. § 5103A(d); see also Snuffer v. Gober, 10 
Vet. App. 400 (1997). 

Accordingly, this case is remanded to the AMC or RO for the 
following action: 

1.  The AMC or RO should afford the 
veteran an orthopedic examination.  The 
examiner should review the claims folder.  
Following the examination, the examiner 
should express an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
veteran has a current cervical or 
lumbosacral spine disability that is 
related to a disease or injury in 
service.  The examiner should provide a 
rationale for the opinions.

2.  The AMC or RO should afford the 
veteran a dental examination to determine 
the current severity of his service-
connected loss of bony substance, 
maxillary anterior ridge, and palatal 
bone.  The examiner should report all 
manifestations of the dental trauma, and 
express an opinion as to whether the 
masticatory surface can be restored by 
suitable prosthesis.  

3.  The AMC or RO should readjudicate the 
issues on appeal, and if they remain 
denied, issue a supplemental statement of 
the case.  The case should then be 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





